 Case 3:17-cv-03201-N Document 411 Filed 07/26/19                    Page 1 of 3 PageID 25827


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

FORD GLOBAL TECHNOLOGIES, LLC,                   §
               Plaintiff,                        §
                                                 §
v.                                               §
                                                 §     Case No.: 3:17-cv-03201-N
NEW WORLD INTERNATIONAL, INC.,                   §
AUTO LIGHTHOUSE PLUS, LLC and                    §
UNITED COMMERCE CENTERS, INC.,                   §
              Defendants.                        §

                           SECOND AMENDED NOTICE OF APPEAL

1.     Pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure, Defendants New

World International, Inc., Auto Lighthouse Plus, LLC, and United Commerce Centers, Inc., file

this Second Amended Notice of Appeal.

2.     The parties taking the appeal are Defendants New World International, Inc., Auto

Lighthouse Plus, LLC, and United Commerce Centers, Inc.

3.     The Judgments and Orders being appealed are the Final Judgment [Doc. 384] signed and

entered April 9, 2019, Order denying New World International, Inc., Auto Lighthouse Plus,

LLC, and United Commerce Centers, Inc.’s motion to alter or amend final judgment [407]

signed and entered June 28, 2019, Order awarding Ford Global Technologies, LLC (FGTL)

attorneys’ fees, costs, additional lost profits, pre and post judgment interest, and injunctive relief,

and denying Defendants New World International, Inc., Auto Lighthouse Plus, LLC, and United

Commerce Centers, Inc. motions for judgment as a matter of law and for new trial [Doc. 383]

signed and entered April 9, 2019; and additional taxation of costs on May 7, 2019 [Doc. 393].

4.     Defendants New World International, Inc., Auto Lighthouse Plus, LLC, and United

Commerce Centers, Inc. also give notice of intent to appeal all non-final judgments, orders, and



                                                  1
 Case 3:17-cv-03201-N Document 411 Filed 07/26/19                 Page 2 of 3 PageID 25828


rulings which produced or are related to the Judgments and Orders specifically referred to in

paragraph 3 above, including, but not limited to Judgment [Doc. 374] signed and entered March

4, 2019, the order on Plaintiff Ford Global Technologies LLC’s motion for partial summary

judgment [Doc. 320] signed and entered November 5, 2018, the order on Plaintiff Ford Global

Technologies LLC’s motion for summary judgment regarding functionality and patent

exhaustion [Doc. 202] signed and entered March 12, 2018, and the order addressing the parties

claim construction briefing [Doc. 165] signed and entered December 12, 2017.

5.     This appeal is taken to the United States Court of Appeals for the Federal Circuit.

Date: July 26, 2019

                                                    Respectfully submitted,

                                                    /s/ Robert G. Oake, Jr.
                                                    Robert G. Oake, Jr.
                                                    OAKE LAW OFFICE
                                                    700 S. Central Expy., Suite 400
                                                    Allen, TX 75013
                                                    (214) 207-9066
                                                    Fax: (469) 519-5454
                                                    Email: rgo@oake.com

                                                    Robert Maris
                                                    3710 Rawlins Street, Suite 1550
                                                    Dallas, TX 75219
                                                    (214) 706-0920
                                                    Email: RMaris@gpm-law.com

                                                    George Tompkins
                                                    TOMPKINS, P.C.
                                                    202 W. Main Street, Suite 200, #12
                                                    Allen, TX 75013
                                                    (214) 843-1654
                                                    (469) 375-3969 Fax
                                                    Email: george@tomkinsiplaw.com

                                                    Attorneys for Defendants




                                                2
 Case 3:17-cv-03201-N Document 411 Filed 07/26/19                  Page 3 of 3 PageID 25829


                                  CERTIFICATE OF SERVICE

       On July 26, 2019, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing

system of the court. I hereby certify that I have served all counsel and/or pro se parties of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).


                                                     /s/ Robert G. Oake, Jr.
                                                     Robert G. Oake, Jr.
                                                     Attorney for Plaintiffs




                                                 3
